DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements filed 1/19/2021 and 2/25/2021 have been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Structured fiber optic cabling systems are well known and common in the art. Such cabling systems comprising plurality of fiber optic modules installed in a chassis in a side-by-side configuration is also known in the art. For example, US Patent Application Publication US 2021/0072476 A1 discloses such a fiber optic cabling system. Specifically, Fig. 6B explicitly shows the arrangement of optical modules 260 disposed in a side-by-side manner wherein each optical module comprises ports 255 disposed in a vertical orientation, similar to the configuration claimed by the present application. In addition, Fig. 8 explicitly discloses the illustration of the chassis used for the fiber optic modules.

    PNG
    media_image1.png
    533
    625
    media_image1.png
    Greyscale

Fig. 6B of US 2021/0072476 A1

Further, structured fiber optic cabling system for connecting first and second layer optical switches is also known in the art. Various embodiments of such cabling systems are known in the art, but perhaps the most relevant prior art disclosure is shown in US Patent 8,103,137 B2. Specifically, Fig. 1 discloses the use of first layer switches 62 and second layer switches 55, wherein the first and second layer switches are interconnected by fabric of fiber optic cable clusters. See also Fig. 2 and Fig. 3. 

    PNG
    media_image2.png
    784
    597
    media_image2.png
    Greyscale

Fig. 1 of US Patent 8,103,137 B2


    PNG
    media_image3.png
    665
    756
    media_image3.png
    Greyscale

Fig. 5A of US Patent 9,154,860 B2
However, none of the prior art fairly teaches or suggests such a structured fiber optic cabling system with plurality of fiber optic modules having ports distributed in a vertical direction, wherein a plurality of fiber optic jumper assemblies are configured to connect the plurality of fiber optic modules to a plurality of second layer switches, and when the fiber optic jumper assembly connects the plurality of fiber optic modules to the plurality of second layer switches: each fiber optic jumper assembly includes a segment extending in a horizontal direction proximate to the plurality of first fiber optic ports, each fiber optic jumper assembly includes a plurality of legs and a plurality of fiber optic connectors that respectively terminate the plurality of legs, and each fiber optic connector of the plurality of fiber optic connectors is connected to a corresponding fiber optic port of the plurality of first fiber optic ports at the same vertical location in each fiber optic module of the plurality of fiber optic modules, in the manner claimed in claims 1, 13, and 20 of the present application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874